Case 20-40375-KKS Doc1_ Filed 10/14/20

Fill in this information to identify the case:

 

United States Bankruptcy Court for the:
ART veal District of Fp d@7p4
(State)

Case number (i known): Chapter

Official Form 205

 

Involuntary Petition Against a Non-Individual

Page 1 of 4

 

Ud Check if this is ¢
amended filing

12s

 

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. if you want to begin
3 Case against an individual, use the Inveluntary Petition Against an individual (Official Form 105). Be as complete and accurate as possible. if
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if

known).

identify the Chapter of the Bankruptcy Gode Under Which Petition Is Filed

 

 

 

rg
1. Chapter of the Check one:
Bankruptcy Code
Chapter 7
@ Chapter 11
identify the Debtor
ERA unis Aaeoer

2. Debtor's name Udit ER GEATES CORE GR ATC Coan sa hinges pve fem B44

Agents, Sui S$, Gar 1S Sue Sees, AES AS

3. Other names you know
the debtor has used in
the last 8 years

COS Pe wier sun ios CoMeanY 2

BAe Re Teal ee oe RET,

 

POO PLA TR OS ¢ote se DB

(Bi OOF Bre pu awlunbeA LOU ETERS SE

aad of ae oe,

 

 

 

 

 

 

 

 

 

inchide any assumed SODEi FLORES Lenin) GET hee ue ei BE setege, DUS SLR EL G75 CO EEF Hts
names, trade names, or RENATO TCH AODENG FAC: tall sq e SOEB oa
: ; Thlaet vy Be Sepp a oe
doing business as names. BM Han OER BETTE Be
4. Debtor's federal
Employer Identification 4] Unknown
Number (EIN - .
en) S23 gi $4455
IN
5. Debtor's address Principal piace of business Mailing address, if different
ign fQuS ST
Number Steat Number Street
(ALLA BASE ce BO Box
Pasa!
TALIA BRASS Se. a 6 94 .
City State ZIP Code City State ZIP Code
Location of principal assets, if different from
Principal piace of business
b BG al
County Number Street
City State "ZIP Code

Official Form 205

involuntary Petition Against a Non-Individual

page 7
Case 20-40375-KKS Doc1 Filed 10/14/20 Page 2 of 4

Debtor ATTEO STARS
are

s. Debtor's website (URL)

7. Type of debtor

8. Type of debtor's
business

9. To the best of your
knowledge, are any
bankruptcy cases
pending by or against
any partner or affiliate
of this debtor?

«ORE eATi pd CoAAP Ad 4 Case number dknewn),

i Aeen ia, Cou £6 Shiota de State Sel rope Cato iC d tid
. 7 i mG Z nny ot gh
iabovimatrari 8 CPVICES «Cov DIVE ON» SEP Adhere MEGS we 1m TRUBS Sak
Figg da SOE’ : coger .
iJ Corporation {including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)
LJ Partnership (excluding LLP)
LY Other type of debtor. Specify: FLORZOA PROFLE cogeodat tous

Check one:

GQ Health Care Business (as defined in 14 U.S.C. § 101(27A)}
CI single Asset Real Estate (es defined in 11 U.S.C. § 101(51B))
LJ Railroad (as defined in 14 U.S.C. § 101(44))

(2 Stockbroker (as defined in 11 U.S.C. § 101(53A))

LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

(2 Clearing Bank (as defined in 11 U.S.C. § 781(3))

G2 None of the types of business listed.

 

 

 

 

 

Unknown type of business.
Ne pats Ruy bo ChB ati tes Ae rad tots
Cl Yes. Debtor Relationship
District Date filed Case number, if known,
MMs DD IYYYY
Debtor Relationship
District Bate filed Case number, if Known,
MMFDDSYYYY

Report About the Case

40. Venue

41, Allegations

12. Has there been a
transfer of any claim
against the debtor by or
to any petitioner?

Official Form 205

Check one:

EX over the jast 180 days before the filing of this bankruptcy, the debtor had @ domicile, principal place of
business, or principal assets in this district longer than in any other district.

Cd A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 14 U.S.C. § 303(a).
At least one box must be checked:

Ee The debtor is generally not paying its debts as they become dus, unless they are the subject of a bona
fide dispute as to liability or amount.

LI Within 120 days before the filing of this petition, a custodian, other than 4 trustee, receiver, or an

agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing 2 lien against such property, was appointed or took possession.

bi No

{2 Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003(a}.

involuntery Petition Against a Non-individual page 2

 
Case 20-40375-KKS Doc1 Filed 10/14/20 Page 3of4

 

Sebtor a wet ED SUES CoRPoRATIod (OM PAAIY Case number ceinners 5

43. Each petioner's claim Name of petitioner Nature of patitioner's claim init hieg oe Eve at pe
Taal Gait dtes toe, fate - fete .
Seen oe naan ore
‘Sins fe mao eos tase Save 18-01 CANUTE
Manish Sabwhe 15 Gta Moorish Science eee Bil Joa Compeamtiva Lewfal Reromty for Darages~
Coon ch Ena & Dak CAQUASCRLLET trap Hare, Cre at Losers edict,
FOESSPOS (Fax emay # forthe Megs Rog PEROETOSETE RK Ein Cte bi Bockkerpl ‘

3 dee-qeroy

\ & abgecogece
rat pny as mn

. epee edad Cnet Lert tag
if more epace is needed te ilet petitioners, attach ackiitionsl sheets. Write the alleged debtor's name and the cabs fumber, W known, #
the top of each sheet. Following the format of thie form, set cut the information required in Parts 3 and 4 of the form for each
additionsl petitioning creditor, the petitioner's claim, the petitioner's representelive, and the petitioner's attomey. inctucde the

- slong oth te ignanars of tne nether corny | un form, Sotowed by each exiltional pestionar’s for ropreseesenive's}efgnatun
. stong with the signature of the petitioner's attomey.

——s — oe

WARNING — Bankruptcy fraud is a serious crime. Making a faise stetement in connection with a bankruptcy can resuit in fines up to
$600,600 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3877.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
petitioning crediter is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 10710(b). If any petitioner is 2
foreign representative appointad in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

 

| have exarnined the information in this document and have a reasonabie belief that the information is irue and correct.

Petitioners or Petitioners’ Representative Attorneys

Name and mailing address of petitioner

  
   

 

oF ot eaaitet tna Grol 1 Seen penta Printet nefne

 

 

 
   

 

 

 

 

 

 

of A MELEE | i oe
soto89038 (Tayy. Eeminuaniby ge Lor tap Algor, Matton }
422 bast 29% Shrek Fim name, f any
Number Street ia anee °
m . eee i?
f efit t Ee inte ie Batis ete
City State “ZIP Code Number Street
Name and mailing address of cia.manié eons if any City State ZIP Gode
PY
wit Sac Ra Abe eke tei al /b/a Mantecot Delenve Contact phone Email
Mantle {15 129+ ton af dont AMrpih fogs Eee Ferme te
COUPEE ALL Ty ad Truth, bOIGSOES (tise, Peay bieg
AGES Ma eiSoo Au bimed Bar number
Rumber Street
. . : Sibel,
CiserAq ate ibn ts iy “esd State
ity State ZIP Code

i declare under penalty of perjury that the foregoing fs true and correct.

Executed on ag f be (hoes

MM TRI Ait Angnts Metsecid ACCES

ga
bietidut eb erect SEES w2— Signature of atlomey

ich bated teed bh theimad Ef? ine ee AF Cttde $hagh! WG aa
Signature a ofr petitioner or representative, including representative's title Date signed meen
» Benebicrams , dese of Phe Vast Setar, Cresefor MM DD /YYYY

 

  

Official Form 205 Involuntary Petition Against a Non-tndividual page 3

  
Case 20-40375-KKS Doc1 Filed 10/14/20 Page 4of4

 

Debtor NTIED STATES (OE COLATION CoAAranls ~ Gass number arinom
Heme

Name and mailing address of petitioner

Malik gansne di d/b/a Maseish Sateen ok Tee als

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed name

Name DF Aménice /camtt oF caccty dad Wt Tata ALLETT)
£o6GS4DS (lax traning tg Fortine MOW ERMAN A

eA oo £ ay sree Firm name, f any
Number trast

. f *y, . (g2.a26

Se ks pau file Viuwacwa)  Elervda Be Pub! ave tt
City — BM Site ZiP ig} Number Street

i State ZIP Code
Nama and mailing address of petitioner's representative, if any City
. ' : Contact phone Email
(ok &i sfio ht jdbc’ oF he teuse a

Be A iienatarateoft Ag Re occa Mac She eee

TemQle oF Aemde ites fant OF SRM bg “daa ah Treety Bar number

PLT PLS f Fag, Eppa ta ets
Number Street ’ - . ;
Babs Harpebon Actonsk.. . LAs 2t¥ © State

CYA ARTE hei ugg

City State Zip Code

i declare under penalty of perjury that the foragoing is true and correct.

 

Executed cn Gee 2,6f3e82 wcaetod
oe MM FOR oe Be pee see a-3e8 — Signature of attomey
- 26by oetred 4: iets

     

 

 

Date signed er en
MM 7 Ob 7YYYY
Name and mailing address of petitioner
. Alf A
Ail. é Printed fame

 

 

Firm name, if any
Number Street

 

 

 

 

City Bate ZiP Code Number Street
: Ci State ZIP Cade
Name and malling address of petitioner’s representative, if any ty
Contact phone Email
Name
Bar number

 

 

Number Street

 

 

 

State
City State ZIP Code
| declare under penalty of perjury that the foregoing is true and correct.
Executed on x
MM / DD 1YYY Signature of attorney
- Date signed
Signature of petitioner or representative, including representative's title MM (DD /YYYY

Official Form 205 Involuntary Petition Against a Non-individual ; page 4
